          Case 1:18-cv-08175-ER Document 257 Filed 05/29/20 Page 1 of 1



                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                             NEW YORK REGIONAL OFFICE                         NANCY A. BROWN
                                      200 VESEY STREET, SUITE 400             TELEPHONE: (212) 336-1023
                                        NEW YORK, NY 10281-1022               EMAIL: BROWNN@SEC.GOV



                                                               May 29, 2020
Via ECF

Hon. Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    SEC v. Honig, et al.;
              No. 18 Civ. 8175 (ER)

Dear Judge Ramos:

        We represent the Plaintiff Securities and Exchange Commission in this action, and
respectfully write to advise the Court that we have no objection to the May 21, 2020 motions to
withdraw filed by counsel for Defendant Ladd, Wilmer Cutler Pickering Hale and Dorr LLP and
Cooley LLP. (DE 251, 254.)

       We have received a request from Ladd’s new counsel, Adam Ford (who filed a Notice of
Appearance on May 18, 2020 (DE 250)), to discuss a further amendment to the discovery
schedule. We are prepared to have those discussions and return to the Court with a proposed
amendment to the discovery schedule, as needed and agreed, once it is clear which attorneys
represent Ladd.


                                              Respectfully submitted,

                                              /s/ Nancy A. Brown

                                              Nancy A. Brown

cc:    Counsel for Defendant (via ECF)
